       Case 5:18-cv-01983-LCB Document 213 Filed 04/27/21 Page 1 of 1                 FILED
                                                                             2021 Apr-27 PM 04:24
                                                                             U.S. DISTRICT COURT
                                                                                 N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                        NORTHEASTERN DIVISION

NUCLEAR DEVELOPMENT,                    )
LLC,                                    )
                                        )
       Plaintiff,                       )
                                        )
v.                                      )     Case No.: 5:18-cv-1983-LCB
                                        )
TENNESSEE VALLEY                        )
AUTHORITY,                              )
                                        )
       Defendant.                       )

                                     ORDER
      The non-jury trial set for April 26, 2021 at 9:00 A.M. is CONTINUED to

Sunday, May 16, 2021 at 1:30 P.M. in the United States District Court, 101 Holmes

Avenue N.E., Huntsville, Alabama.

      DONE and ORDERED this April 27, 2021.



                                    _________________________________
                                    LILES C. BURKE
                                    UNITED STATES DISTRICT JUDGE
